Having considered the petition, we conclude that petitioner has failed to
                    demonstrate that our extraordinary intervention is warranted. NRS
                    34.170; NRS 34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                    224, 228, 88 P.3d 840, 841, 844 (2004) (holding that an appeal is generally
                    an adequate legal remedy precluding writ relief). Accordingly, we
                                ORDER the petition DENIED.




                                                              Saitta




                                                                                           J.
                                                              Pickering




                    cc: Hon. Joseph Hardy, Jr., District Judge
                         Pengilly Law Firm
                         Alverson Taylor Mortensen & Sanders
                         Boyack & Taylor
                         Adams Law Group
                         Brown Brown & Premsrirut
                         Leach Johnson Song & Gruchow
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ,m1W